Citation Nr: 0029596	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-11 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from December 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

In October 1996, the veteran submitted a claim for service 
connection for bilateral hearing loss.  In December 1997 and 
in July 1998, he submitted claims for service connection for 
PTSD and tinnitus, respectively.  This appeal comes to the 
Board of Veterans' Appeals (Board) from February 1997 and 
later RO rating decisions that determined the claims for 
service connection for bilateral hearing loss and tinnitus 
were not well grounded, and that granted service connection 
for PTSD and assigned a 30 percent evaluation for this 
disorder, effective from December 1997.

The issues of entitlement to service connection for tinnitus 
and entitlement to a higher rating for PTSD, initially 
assigned a 30 percent evaluation, effective from December 
1997, will be addressed in the remand section of this 
decision.


FINDING OF FACT


Bilateral hearing loss is due to exposure to noise in 
service.


CONCLUSION OF LAW


Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.385 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Bilateral Hearing Loss

A.  Factual Background

The veteran had active service from August 1967 to August 
1969.

Service documents show that the veteran had active service in 
Vietnam from December 1967 to December 1968 and that he was 
awarded various medals, including the Purple Heart Medal.  
These documents show that he was a heavy equipment driver in 
service.

Service medical records show that the veteran underwent 
audiometric evaluation at the time of his pre-induction 
examination in September 1966.  On this audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

At the time of his medical examination for separation from 
service in June 1969, he underwent another audiological 
evaluation.  On this authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5

10
LEFT
5
0
0

30

The service medical records do not note the presence of 
hearing loss.  

The post-service medical records show that the veteran was 
treated and evaluated for ear problems in the 1980's and 
1990's.  An August 1984 letter from a former employer of the 
veteran, shows that he was found to have pre-existing hearing 
loss that may be due to prior employment on an audiological 
evaluation in July 1984.  On the authorized audiological 
evaluation in July 1984, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
15
5
10
20
25

Private medical reports show that the veteran underwent 
various audiological evaluations from 1985 to 1995.  Some of 
the reports of these evaluations show that the veteran had 
puretone thresholds in excess of 20 db in the right and left 
ears at 3000 and 4000 Hertz.  

On the authorized VA audiological evaluation in December 
1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
40
LEFT
30
25
20
30
50

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.  The diagnoses were mild to moderate sensorineural loss 
from 3000 to 8000 Hertz in the right and left ears. 





B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claim for service connection for bilateral 
hearing loss and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

With regard to the claim for service connection for hearing 
loss, the evidence shows that the veteran currently has 
bilateral hearing loss that meets the criteria of 38 C.F.R. 
§ 3.385, and thus service connection is not precluded if the 
hearing loss can be linked to service.  Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  While the service medical records do 
not show the presence of hearing loss, the veteran alleges 
that he perceived hearing loss in service due to noise 
exposure and a concussion sustained in combat in Vietnam.  
Service documents show that he was awarded the Purple Heart 
Medal, a medal denoting combat participation, and the Board 
finds that he is a combat veteran.  Hence, his statements 
with regard to the presence of hearing loss in service are 
accepted as correct in accordance with the provisions of 
38 U.S.C.A. § 1154(b).  Also, audiometric testing at the time 
of his medical examination for separation from service in 
June 1969 showed a puretone threshold of 30 in the left ear 
at 4000 Hertz.  By some medical authorities, decibel 
thresholds in excess of 20 indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The post-service medical records indicate the presence of 
hearing loss in the left ear at an audiometric evaluation in 
July 1984 and in both ears at some audiological evaluations 
conducted from 1985 to 1995.  The report of the 1996 
audiological evaluation also shows that the veteran has 
bilateral hearing loss.  

While there is no medical evidence linking the veteran's 
current bilateral hearing loss to an incident of service, a 
review of all the medical evidence indicates that the veteran 
had hearing loss in the left ear in service and at his first 
post-service audiological evaluation in 1984.  At the 1984 
audiological evaluation, it was indicated that the hearing 
loss could have been present for some time.  The evidence 
also indicates that the veteran now has right ear hearing 
loss.  The Board recognizes that hearing loss is often 
associated with noise exposure, that there is evidence in the 
record to the effect that the veteran's hearing loss may be 
due to noise exposure, and the evidence shows that the 
veteran was exposed to noise in combat in service.

After consideration of all the evidence, including the 
veteran's statements, the Board finds that the evidence is in 
equipoise as to whether or not the veteran's bilateral 
hearing loss is related to noise exposure in service.  Under 
the circumstances, the veteran prevails as to his claim for 
service connection for this condition with application of the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
1991, as amended by H.R. 4205, the Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, 
§ 1611 (2000)(to be codified at 38 U.S.C.A. § 5107(a)); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

According to general medical texts, tinnitus is often 
associated with sensorineural hearing loss.  Since service 
connection has now been granted for the veteran's 
sensorineural hearing loss, the duty to assist the veteran 
requires a special VA examination to ascertain any 
interrelationship between his current tinnitus and his 
hearing loss.  Moore v. Derwinski, 1 Vet. App. 401, 405 
(1991).

The evidence shows that the veteran was seen by a VA social 
worker in March 1999.  The report of this evaluation notes 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA).  The decision by that agency 
with regard to the veteran's entitlement to disability 
benefits and related medical records in their possession are 
not in the veteran's claims folder.  This evidence is 
relevant to the claim for a higher rating for the PTSD and it 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency, related to the 
veteran's claim for SSA disability 
benefits.  A copy of the related SSA 
decision should also be obtained for 
inclusion in the record.

2.  The veteran should be scheduled for a 
VA ENT (ears, nose, throat) examination 
to determine the nature and extent of his 
tinnitus, and to obtain an opinion as to 
the etiology of this condition.  The 
examiner should give a fully reasoned 
opinion on the etiology of the tinnitus, 
including any causal relationship between 
such disorder and the veteran's service-
connected hearing loss and/or noise 
exposure in service.  The examiner should 
support his or her opinion by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case.  
In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claims for service 
connection for tinnitus and for a higher 
rating for PTSD, initially assigned a 
30 percent evaluation, effective from 
December 1997.  The review of the claim 
for service connection for tinnitus 
should reflect consideration of the 
provisions of 38 C.F.R. § 3.310(a) and 
the holding of the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the 
Court) in Allen v. Brown, 7 Vet. App. 439 
(1995) dealing with secondary service 
connection based on aggravation of a non-
service-connected disability that is 
proximately due to or the result of a 
service connected condition.  

The review of the claim for a higher 
rating for PTSD, initially assigned a 
30 percent evaluation, effective from 
December 1997, should reflect 
consideration of the holding of the Court 
with regard to a "staged rating" in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

If a decision remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


